991 F.2d 798
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry L. WILSON, Plaintiff-Appellant,v.TROY POLICE DEPARTMENT, Defendant-Appellee.
No. 92-2026.
United States Court of Appeals, Sixth Circuit.
March 5, 1993.

1
Before RALPH B. GUY, JR. and BOGGS, Circuit Judges, and BENJAMIN F. GIBSON, Chief District Judge.*

ORDER

2
Terry L. Wilson appeals pro se from a district court judgment dismissing his civil rights case filed under 42 U.S.C. § 1983.   The case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Wilson alleged that the defendant violated his constitutional rights when he was arrested for shoplifting a padlock and confined without bond until the next day.   He seems to allege that the defendant's actions were racially motivated.   On July 24, 1992, the district court adopted a magistrate judge's recommendation and entered summary judgment in favor of the defendant.   It is from this judgment that Wilson now appeals.   His brief on appeal contains a request for counsel.


4
Upon de novo review we affirm the district court's judgment because Wilson did not challenge the magistrate's findings and because those findings are adequate to support a summary judgment for the defendant.   A party waives his right to appellate review if he does not object to a magistrate's report and recommendation after being advised to do so.   Walters v. United States, 638 F.2d 947, 949-50 (6th Cir.1981).   Wilson did not file specific objections to the magistrate's finding that his treatment had not resulted from a custom or policy of racial bias or her finding that there was probable cause for his arrest.   Therefore, Wilson has waived review of those findings in this appeal.   See Willis v. Secretary of HHS, 931 F.2d 390, 401 (6th Cir.1991).   In light of these undisputed findings, summary judgment was properly entered in favor of the defendant.   Monell v. New York City Dep't of Social Services, 436 U.S. 658, 691 (1978);   Braley v. City of Pontiac, 906 F.2d 220, 226 (6th Cir.1990).


5
Accordingly, Wilson's request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, Chief U.S. District Judge for the Western District of Michigan, sitting by designation